                                          Case 5:19-cv-01974-LHK Document 37 Filed 03/09/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     In re CTF GP Prisoner Litigation.                   Case No. 19-CV-01974-LHK
Northern District of California
 United States District Court




                                  13                                                         ORDER DENYING MOTION TO
                                                                                             RELATE CASES
                                  14
                                                                                             Re: Dkt. No. 30
                                  15

                                  16

                                  17

                                  18          Multiple plaintiffs filed civil rights complaints in this District under 42 U.S.C. § 1983 that

                                  19   raised substantially the same issues. These cases were related. See Dkt. No. 8. The Court

                                  20   dismissed some of the related actions, consolidated the actions filed by three plaintiffs, and

                                  21   directed defendants to respond to plaintiffs’ claims. See Dkt. No. 21. Defendants’ dispositive

                                  22   motion is due May 29, 2020. See Dkt. No. 31.

                                  23          Defendants have filed an administrative motion to consider whether the instant

                                  24   consolidated action should be related to Kester v. Diaz, Case No. 19-CV-4205-JST (N.D. Cal.

                                  25   filed July 22, 2019) (“Kester”). See Dkt. No. 30. The plaintiff from Kester has filed an opposition

                                  26   to defendants’ motion. See Dkt. No. 35. Having reviewed the parties’ briefs, the Court concludes

                                  27   that these two cases are not related, and DENIES defendants’ motion.

                                  28                                                     1
                                       Case No. 19-CV-01974-LHK
                                       ORDER DENYING MOTION TO RELATE CASES
                                          Case 5:19-cv-01974-LHK Document 37 Filed 03/09/20 Page 2 of 3




                                   1          Civil Local Rule 3-12(a) (“Rule 3-12”) provides that two cases are related when both

                                   2   “actions concern substantially the same parties, property, transaction or event; and” relating the

                                   3   two cases will avoid “an unduly burdensome duplication of labor and expense or conflicting

                                   4   results.” Rule 3-12(a)(1)-(2) (emphasis added).

                                   5          Here, the first requirement of Rule 3-12 is not met. Although the instant action and Kester

                                   6   involve the same defendants, the two cases do not involve the same plaintiffs. Indeed, the

                                   7   plaintiffs in this action and the plaintiff in Kester appear to be at odds with one another. Although

                                   8   both groups argue that they will be physically harmed after a merger of two prison populations,

                                   9   the general-population plaintiffs in this action argue that they will be attacked by sensitive-needs

                                  10   prisoners (such as the plaintiff from Kester), and the sensitive-needs plaintiff in Kester argues that

                                  11   he will be attacked by general-population prisoners (such as the plaintiffs in this action).

                                  12          The second requirement of Rule 3-12 is also unmet because this action and Kester are not
Northern District of California
 United States District Court




                                  13   likely to involve the same “labor.” The key question in the instant action is whether general-

                                  14   population plaintiffs are likely to be attacked by sensitive-needs prisoners, on the basis of each

                                  15   group’s status, following a merger of these two prison populations. See Dkt. No. 21 at 6-7. The

                                  16   proof that will satisfy this inquiry is most likely to be first-hand accounts of incidents in which

                                  17   sensitive-needs prisoners initiated attacks on general-population prisoners on the basis of each

                                  18   group’s status. See id. By contrast, in Kester the plaintiff has already introduced evidence that

                                  19   general-population prisoners have offered a bounty for his death, and cited precedent suggesting

                                  20   sensitive-needs prisoners are at risk from general-population prisoners. See Dkt. No. 7 at 7-8,

                                  21   Kester. The evidence and caselaw persuaded that court that the plaintiff was likely to succeed on

                                  22   the merits. See id. (granting temporary restraining order). The evidence going to the heart of the

                                  23   instant action therefore differs from the evidence going to the heart of the action in Kester.

                                  24          Finally, there does not appear to be a risk of conflicting results. As the plaintiff in Kester

                                  25   has argued, he seeks a narrowly tailored injunction that will affect only his future. See Dkt. No. 35

                                  26   at 4-5. By contrast, the plaintiffs in this action seek an order barring defendants from merging

                                  27   general-population and sensitive-needs prisoners at all. See Dkt. No. 1 at 3. If this Court grants

                                  28                                                      2
                                       Case No. 19-CV-01974-LHK
                                       ORDER DENYING MOTION TO RELATE CASES
                                           Case 5:19-cv-01974-LHK Document 37 Filed 03/09/20 Page 3 of 3




                                   1   such relief, that outcome will benefit the plaintiff in Kester. However, if this Court denies the

                                   2   relief requested in this action, a separate court could still find that the Kester plaintiff’s individual

                                   3   circumstances require that he be kept separate from general-population prisoners.

                                   4           For these reasons, defendants’ motion is DENIED.
                                   5           This order terminates docket number 30.
                                   6           IT IS SO ORDERED.
                                   7   DATED: March 9, 2020                                    __________________________________
                                                                                               LUCY H. KOH
                                   8                                                           UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       3
                                       Case No. 19-CV-01974-LHK
                                       ORDER DENYING MOTION TO RELATE CASES
